Citation Nr: 0031452	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  99-00 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 15, 1996 
for the assignment of a 100 percent schedular evaluation for 
the service-connected post-traumatic stress disorder (PTSD) 
disability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The appellant had active service in the Army from July 1969 
to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision issued by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA) which assigned an 
effective date of April 15, 1996 for the grant of a 100 
percent schedular rating for the appellant's post-traumatic 
stress disorder (PTSD) disability.

In his September 1999 written brief, the appellant's attorney 
apparently referenced a claim of entitlement to a total 
rating based on individual unemployability.  Review of the 
evidence of record reveals that the attorney submitted a 
document, received by the RO on October 17, 1996, containing 
a claim for a total rating based on individual 
unemployability.  Since the RO has not yet addressed that 
issue, the matter is referred to the RO for appropriate 
action.  


REMAND

The RO has assigned an effective date of April 15, 1996 for 
the grant of the 100 percent schedular evaluation for the 
appellant's PTSD disability.  The appellant apparently is 
seeking an effective date back to January 1994, when he filed 
his original claim for VA benefits.  In the alternative, he 
appears to be seeking an effective date of June 1995, when he 
was hospitalized for treatment of his PTSD.

Review of the evidence of record reveals that service 
connection for PTSD was granted in a rating decision issued 
by the RO in October 1995.  A 30 percent evaluation was 
assigned, effective from January 19, 1994, the date of the 
appellant's application for benefits.  On January 16, 1996, 
the RO received a VA Form 21-4138 from the appellant; in that 
document, the appellant stated "I wish to submit this Notice 
of Disagreement to your decision dated October 24, 1995 in 
only allowing a 30% rating for my service connected PTSD."  
He advised the RO that he was receiving outpatient 
psychiatric treatment at a VA facility and asked the RO to 
obtain the associated medical records.  He also asked for 
additional benefits for his child.

While the RO informed the appellant, in February 1996, that 
it had taken action on his request to include additional 
benefits for his child, the RO apparently did not act on the 
NOD.  Moreover, the evidence of record currently contains no 
VA outpatient psychiatric treatment records.  In reviewing a 
similar factual scenario, the Court directed that where an 
appellant has submitted a timely NOD with an adverse decision 
and the RO did not subsequently issue a Statement of the Case 
(SOC) addressing the issue, the Board should remand the issue 
to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

In addition, it is noted that the 30 percent rating was in 
effect as an initial rating.  Consequently, the holding in 
Fenderson v. West, 12 Vet. App. 119 (1999), is for 
application.

The Board also notes that the appellant's claim of 
entitlement to an earlier effective date for the assignment 
of a 100 percent schedular evaluation for PTSD is 
inextricably intertwined with the claim of entitlement to an 
increased disability evaluation for PTSD in excess of the 30 
percent assigned in the October 1995 rating decision.  Before 
the Board can issue an appellate decision on the question of 
entitlement to an effective date earlier than April 15, 1996 
for the grant of a 100 percent schedular evaluation, the RO 
must respond to the January 1996 written statement of the 
appellant.  Furthermore, the RO must determine whether that 
document provides a basis for the grant of an earlier 
effective date for the grant of a 100 percent schedular 
evaluation.

Accordingly, this case is REMANDED for the following action:

1.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

2.  The RO should issue a Statement of 
the Case, which addresses the appellant's 
claim of entitlement to an increased 
initial evaluation in excess of 30 
percent.  The holding concerning staged 
ratings in Fenderson v. West, 12 Vet. 
App. 119 (1999) should be applied.  For 
the Board to have jurisdiction of this 
issue, an appeal must thereafter be 
perfected on a timely basis.

3.  After completion of the above, the RO 
should readjudicate the issue of an 
earlier effective date for the grant of 
the 100 percent schedular evaluation, 
with consideration given to all of the 
evidence of record.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  

No inference should be drawn from it regarding the final 
disposition of the appellant's claim.  No action is required 
of the appellant until he is notified.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 3 -


